   Case: 4:19-cv-03393-RLW Doc. #: 1 Filed: 12/30/19 Page: 1 of 3 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

MIDWEST HEMORRHOID TREATMENT)
CENTER TOWN & COUNTRY, LLC,              )
individually and on behalf of all others )
similarly-situated,                      )
                                         )
        Plaintiff,                       )
                                         )
vs.                                      )           Case No.
                                         )
AFFORDABLE & RELIABLE                    )
PHARMACY, LLC, ASTHON T. STUTE, )
AMY K. STUTE, and JOHN DOES 1-10, )
                                         )
        Defendants.                      )

                                   NOTICE OF REMOVAL

       Defendants Affordable & Reliable Pharmacy LLC, Ashton T. Stute and Amy K. Stute

(“Defendants”) hereby file their Notice of Removal of the above-captioned case to this Court

and, and in support of removal, respectfully state as follows:

       1.      Defendants are named as defendants in Civil Action No. 19SL-CC04429 filed in

the Circuit Court of St. Louis County, Missouri, styled Midwest Hemorrhoid Treatment Center

Town & Country, LLC v. Affordable & Reliable Pharmacy, LLC, et al. (the “State Court

Action”).

       2.      The Class Action Petition (“Petition”) in the State Court Action was filed with the

Clerk of the Circuit Court of St. Louis County on or about October 1, 2019. Pursuant to 28

U.S.C. § 1446(a), copies of all process, pleadings and orders served upon Defendant Affordable

& Reliable Pharmacy LLC in the State Court Action are attached hereto as Exhibit A.

       3.      In the State Court Action, Plaintiff alleges that Defendants violated a federal

statute, the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).



                                                 1
                                                                                        OM 547595.1
   Case: 4:19-cv-03393-RLW Doc. #: 1 Filed: 12/30/19 Page: 2 of 3 PageID #: 2



       4.      Any civil action is removable if the plaintiff could have originally brought the

action in federal court. See 28 U.S.C. § 1441(a).

       5.      Under 28 U.S.C. § 1331 this Court has original federal question jurisdiction over

Plaintiff’s TCPA claims.

       6.      Accordingly, pursuant to 28 U.S.C. § 1441(a), Defendants have the right to

remove the State Court Action to this Court, without regard to the citizenship or residency of the

parties or the amount in controversy.

       7.      Defendants were formally served with the Summons and Petition on December 2,

2019. This removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

       8.      By this Notice of Removal, Defendants do not waive any defense, jurisdictional

or otherwise, which they may possess. Defendants also do not concede that Plaintiff has stated a

claim against them.

       WHEREFORE, in accordance with the authorities set forth above, Defendant hereby

removes this action from the Circuit Court of St. Louis County, Missouri, to the United States

District Court for the Eastern District of Missouri.

       DATED this 30th day of December, 2019.

                                                  Respectfully submitted,
                                                  SPENCER FANE LLP

                                              By: /s/ Joshua C. Dickinson
                                                 Joshua C. Dickinson, #51446MO
                                                 13520 California Street, Suite 290
                                                 Omaha, NE 68154
                                                 (402) 965-8600 (telephone)
                                                 (402) 965-8601 (facsimile)
                                                 jdickinson@spencerfane.com




                                                 2
                                                                                        OM 547595.1
   Case: 4:19-cv-03393-RLW Doc. #: 1 Filed: 12/30/19 Page: 3 of 3 PageID #: 3



                                                     Patrick T. McLaughlin, #48633MO
                                                     1 North Brentwood Blvd., Suite 1000
                                                     St. Louis, MO 63105
                                                     (314) 863-7733 (telephone)
                                                     (314) 862-4656 (facsimile)
                                                     pmclaughlin@spencerfane.com
                                                     Attorneys for Defendants




                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 30th day of December, 2019, with a
true copy mailed, first class postage prepaid, to:
       Max G. Margulis
       Margulis Law Group
       28 Old Belle Monte Rd.
       Chesterfield, MO 63017
       Attorney for Plaintiff
                                                     /s/ Joshua C. Dickinson




                                                     3
                                                                                           OM 547595.1
